ORIGINAL                                                                       06/30/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005                        ALED
                                                                        JUN 30 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
IN RE PETITION OF JOHN C. BOYD FOR                                     State nf Montana

CONDITIONAL ADMISSION TO THE BAR OF                               ORDER
THE STATE OF MONTANA.



        John C. Boyd has petitioned for conditional admission to the practice of law in
Montana. Boyd is applying for employment with the Missoula Office of the Montana
Public Defender, and seeks conditional or temPorary admission to practice until he can
complete the process of admission by motion. He will complete the process upon taking
the Montana Law Seminar, but "believes conditional early admission would strengthen his
candidacy for that position or any other attorney positions that may become available
before the Montana Law Seminar scheduled to be held on July 30, 2020." We previously
waived the requirement that Boyd sit for the Multistate Professional Responsibility Exam.
        We have routinely denied such petitions for temporary admission. See Petition of
Gosch, 07-0303, issued March 7, 2016. We have explained that the Court has made
substantial revisions to the rules of admission over the past several years to open and
streamline the process of entering the practice oflaw in Montana by admission on inotion
or by transfer of a UBE score. Those rules are now in effect and applicants are being
processed routinely. The Court's intention was that the implementation of these rule
revisions would eliminate the necessity for consideration of many of the ad hoc petitions
for temporary admission or for waiver ofadmission requirements that were received in the
past.
        Granting temporary admission as a matter of course to lawyers intending to seek
admission on motion or admission by UBE score transfer would burden the Court and
Clerk of Court with duplicative consideration and processing of each applicant. Further,
no system exists to formally monitor those who are admitted temporarily to ensure they are
advancing their intention to be admitted on motion or have remained in the employment
for which they sought admission. Because rules now exist for the expeditious admission
of qualified candidates to the practice of law in Montana, we decline to pursue a practice
of granting temporary admission to applicants who intend to seek admission thereunder.
As we stated in Petition of Gosch, "Temporary admission until sitting for the bar exam
may be appropriate in circumstances where a candidate does not qualify for admission on
motion or for transfer of a UBE score." Therefore,
      IT IS HEREBY ORDERED that the petition for conditional admission to the
practice oflaw is DENIED.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this      it day of June, 2020.




                                                              Chief Justice




                                                                 Justices